DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, 16, 17 objected to because of the following informalities:  
Re claim 1, it is recommended the second paragraph be amended: "at [[a]] the wireless power receiving comprising:" to prevent potential antecedent basis issues since the element is previously introduced in the preamble.  
Re claims 1, 16, 17, it is recommended the last line be amended: "…to charge or power [[a]] the wireless electronic device" to prevent potential antecedent basis issues since the element is already introduced in the previous paragraph.  
Re claims 1, 16, 17, it is recommended the third paragraph of claim 1 (and similar corresponding recitation in claims 16, 17) be adjusted to describe the connection between the switch and ground in a more standard manner, since the current recitation is confusing as to whether some arrangement unrelated to the switch on/off state is required to ground a terminal of the switch and which switch terminal is being coupled to ground (the switch shown in Applicant's Fig. 5A always having a terminal connected to ground for example). For example the claim may recite: "the switch is in a default-closed state that couples the wireless power receiver to ground through between the rectifier and the antenna" (see Applicant's PGPUB, US2021/0091602: [0175]) to avoid potential confusion/unintended overlap with impedance matching between transmitter and receiver antennas or related to resonance frequency impedance matching.
Re claim 11, fourth line, it is recommended the claim be amended: "…a second output;[[:]]" or similar to correct a minor error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Re claims 1, 16, 17 (and claims dependent thereon), the scope of the claims are indefinite due to unclear and/or conflicting limitations regarding the intended scope of the "first portion of the alternating current" and "second portion of the alternating current", as well as whether the further limitation that "the second portion of the alternating current flows through the switch and to the input of the rectifier" while the switch is in an open state presents a conflicting limitation or is indefinite. The claims appear to generally correspond to Applicant's PGPUB: [0172-0184], Figs. 5A-B.
Regarding scope of the first/second portions of the alternating current, without any further context it is generally unclear how alternating current is meant to be divided into first and second portions (i.e. does it refer to percentages/amounts, refer to different components of the AC current, or different parts/paths of a circuit, etc.). Applicant's PGPUB: [0173], Fig. 5A appears to suggest that the portions may refer to the two outputs of a coupling mechanism <410>, though it is not apparent if the claim intends to refer to amounts of current/power, or whether to the respective currents being output along two different outputs/paths. The subsequent recitation of the behavior of the same first and second portions of the alternating current in the switch closed/open states further do not appear consistent with either interpretation, and makes unclear if the same first/second portions are still being referred to.
The further recitation that (i) "a second portion of the alternating current flows through the switch and to ground" and (ii) "the second portion of the alternating current flows through the switch and to the input of the rectifier, allowing the second portion of the alternating 
It is recommended that Applicant provide explanation with reference to the disclosure about the intended scope and behavior of the first/second portions and ensure the claims clearly recite corresponding limitations. It is recommended that if the first/second portions of the alternating current are meant to refer to the two outputs from the coupling mechanism shown in Fig. 5A, that Applicant amend the claims to introduce at least the separate outputs from a first output is reflected away…" and similar for the second portion). If the first/second portions intend to only refer to amounts of current/power, then explanation should be provided and the claim may also be clarified by using terms such as "amount" or similar; Applicant should also consider in such case whether it would be accurate to refer to subsequently refer to the same "the first portion" or "the second portion" since it appears it may not be the same amount of current necessarily in each case behaving as currently recited. It is recommended that if the behavior of the second portion of the alternating current is meant to describe activation/driving of the switch by its control terminal as shown in Fig. 5A, that Applicant amend the claim to introduce the switch having a control terminal/being a transistor and clarify the function of the second portion to be activating/driving the switch (e.g. the last paragraph: "the second portion of the alternating current flows to a control terminal of the switch drive the switch to an open state 
Re claim 12, the scope of the claim is indefinite due to reference to "a first portion of the alternating current" and "a second portion of the alternating current", which is unclear if meant to refer to the same currents introduced in claim 1, and further is indefinite for the same reasons discussed above regarding inconsistencies in the characterization of the first/second portions in claim 1. It is recommended the claim be amended to correspond to any changes made to claim 1 and for purposes of examination claim 12 will be interpreted as generally referring to "part of the alternating current" being directed to each of the outputs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 5-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimino (US2020/0313642).
Re claim 1, as best understood, Mimino teaches a method of power surge protection for a wireless power receiver (power receiving device <2A>, see Mimino: Fig. 4), the method comprising: 
at a wireless power receiver (power receiving device <2A>) comprising: (i) an antenna (antenna <L1a>), (ii) a rectifier (rectifier circuit <22>) coupled to the antenna, and (iii) a switch (switch <SW1>) coupled to the rectifier, the switch being configured to create an impedance mismatch or match before an input of the rectifier (see Mimino: [0027], [0032-0034], [0035], Fig. 4 regarding operation of switch <SW1> to selectively change impedance matching with the rectifier): 
while the switch is in a default-closed state that grounds the switch and creates an impedance mismatch before an input of the rectifier (see Mimino: [0027], [0032-0034], [0035], Fig. 4 regarding operation of switch <SW1> to only impedance match the rectifier when open, being mismatched when closed and indirectly coupling components to ground; note as discussed in the Objection above a "default-closed state" does not limit the structure/type of switch without corresponding recitation of particular switch structure/function/conditions for closing): 
receiving, by the antenna of the wireless power receiver, radio frequency (RF) signals as an alternating current from a wireless power transmitter (see Mimino: [0013-
while the switch is in an open state that creates an impedance match between the wireless power receiver and the wireless power transmitter at the input of the rectifier (see Mimino: [0027], [0032-0034], [0035], Fig. 4 regarding operation of switch <SW1> to turn off and impedance match with the rectifier for power reception): 
the first portion of the alternating current flows through the input of the rectifier, allowing the first portion of the alternating current to be converted into direct current that is used to charge or power a wireless electronic device (see Mimino: [0022], [0027-0028], [0032-0034], [0035], Fig. 4 regarding rectifier performing ac-dc conversion to charge device battery or power internal circuit when impedance matched and thus no longer reflecting power from the rectifier); and 
the second portion of the alternating current flows through the switch and to the input of the rectifier, allowing the second portion of the alternating current to be converted into direct current that is used to charge or power a wireless electronic device (see 
Re claim 3, as best understood, Mimino teaches the method of claim 1, wherein the switch transitions from the default-closed state to the open state gradually over a period of time, and during the period of time, a part of the first portion of the alternating current continues to be reflected away from the input of the rectifier (see Mimino: [0024], [0027-0028], [0032-0036], Fig. 4 regarding implementation of <SW1> as NMOS transistor, which inherently has a switch transition period from closed to open as control gate voltage is applied, matching being achieved in the open state; note, see Applicant's Fig. 5A or Mengoli: Fig. 10 and corresponding discussion for example of the inherent switching time in operation of a transistor).
Re claim 5, as best understood, Mimino teaches the method of claim 3, further comprising, dynamically adjusting the period of time based on a detected voltage of the alternating current (see Mimino: [0024], [0027-0028], [0032-0036], Fig. 4 regarding implementation of <SW1> as NMOS transistor, which inherently has a varying switch transition period from closed to open as control gate voltage is applied dependent on magnitude and rate of change of the applied voltage; note the claim does not specify any further structure or manner of operating the switch to achieve the recited intended result of changing the switch 
Re claim 6, as best understood, Mimino teaches the method of claim 5, wherein dynamically adjusting the period of time includes reducing the period of time based on a determination that the detected voltage does not satisfy a defined threshold value (see Mimino: [0024], [0027-0028], [0032-0036], Fig. 4 regarding implementation of <SW1> as NMOS transistor, which inherently has reduced switch transition period from closed to open with lower control gate voltage, i.e. not meeting a switch ON threshold; see also discussion of claim 5).
Re claim 7, as best understood, Mimino teaches the method of claim 5, wherein dynamically adjusting the period of time includes increasing the period of time based on a determination that the detected voltage satisfies a defined threshold value (see Mimino: [0024], [0027-0028], [0032-0036], Fig. 4 regarding implementation of <SW1> as NMOS transistor, which inherently has increased switch transition period from closed to open with higher control gate voltages, i.e. meeting a switch ON threshold; see also discussion of claim 5).
Re claim 8, as best understood, Mimino teaches the method of claim 1, wherein the switch has a voltage threshold that is met before it enters a fully open state (see Mimino: [0024], [0027-0028], [0032-0036], Fig. 4 regarding implementation of <SW1> as NMOS transistor, which inherently has gate voltage control and thresholds met before being fully open).
Re claim 9, as best understood, Mimino teaches the method of claim 8, wherein the voltage threshold is zero volts (see Mimino: [0024], [0027-0028], [0032-0036], Fig. 4 regarding 
Re claim 10, as best understood, Mimino teaches the method of claim 1, further comprising, while the switch is in the open state: ceasing to receive the RF signals by the antenna of the wireless power receiver, wherein ceasing to receive the RF signals causes the switch to transition back to the default-closed state from the open state (see Mimino: [0027-0028], [0032-0036], Fig. 4 regarding operation to close <SW1> after power supply operation is complete; note that the claim does not currently recite any specific structure/arrangement for causing the switch to transition back to open state).
Re claim 11, as best understood, Mimino teaches the method of claim 1, wherein: the wireless power receiver includes a coupling mechanism (powerline <PL>, electrical lines between resonant circuit <5> positive output terminal and rectifier <22>, see Mimino: [0027-0028], [0035-0036], Fig. 4) that is coupled to the antenna (see Mimino: Fig. 4; note under broadest reasonable interpretation the term "coupled" is interpreted to comprise both indirect or direct electrical connections unless explicitly specified); the coupling mechanism includes a first output (positive output terminal of electrical lines between resonant circuit <5> and rectifier <22>) and a second output (output of powerline <PL> to switch <SW1>);: the first output of the coupling mechanism is coupled to the rectifier; and the second output of the coupling mechanism is coupled to the switch (see Mimino: Fig. 4).
Re claim 12, as best understood, Mimino teaches the method of claim 11, wherein the coupling mechanism: directs a first portion of the alternating current to the first output of the 
Re claim 13, as best understood, Mimino teaches the method of claim 11, wherein the switch is coupled to an output of the rectifier (see Mimino: [0027-0028], [0035-0036], Fig. 4; note also under broadest reasonable interpretation the term "coupled" is interpreted to comprise both indirect or direct electrical connections unless explicitly specified).
Re claim 14, as best understood, Mimino teaches the method of claim 11, wherein the wireless power receiver further comprises a matching network (matching capacitors <C0>, <C1>) having (i) an input coupled to the first output of the coupling mechanism and (ii) an output coupled to the rectifier (see Mimino: [0026-0028], Fig. 4).
Re claim 15, as best understood, Mimino teaches the method of claim 14, wherein the switch is coupled to the matching network and the rectifier (see Mimino: [0026-0028], [0035-0036], Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimino in view of Nagai (US2015/0295574).
Re claims 2, 4, as best understood, Mimino teaches the methods of claim 1 and 3, respectively, and discloses implementation of the switch using a NMOS transistor (see Mimino: [0024], [0035-0036], Fig. 4 regarding <SW1>), but does not explicitly disclose alternative means for implementing the electronic switch. Nagai, however, teaches it is known in the art of electronic switching for wireless power receiving devices that electronic switches may equivalently be implemented as transistors using a negative voltage generator placed to drive the switch; wherein the switch transitions from the default-closed state to the open state by using a Gallium Nitride (GaN) switch or a depletion mode metal oxide semiconductor (MOS) switch (see Nagai: [0061], [0092], Fig. 1 regarding controlled semiconductor switch <110>, implemented as a GaN transistor and driven using circuit creating negative gate voltage, and ability to be implemented by other equivalent power semiconductor switches). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mimino to incorporate the teachings of Nagai by having the switch be substituted with known, equivalent semiconductor switching devices such as GaN switches and providing their corresponding switch driving circuitry, i.e. negative voltage generator, to achieve the same purpose of providing electronic means to controllably switch electrical connection on/off.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimino, in view of Menegoli (US2011/0053500).
Re claim 16, as best understood, the claim recites a wireless power receiver electronic device having instructions to perform the same operations with the same components in the same manner as recited in claim 1 and as taught by Mimino as discussed above (see discussion of claim 1 above). Although Mimino generally teaches control circuits performing the recited operations (see Mimino: [0032-0034], Fig. 4 regarding communication circuit <24> and impedance matching adjustment circuit <25> performing the recited operations), Mimino does not explicitly disclose their implementation as one or more processors executing one or more programs stored in memory for the operations. Official Notice is hereby taken that it is very well-known in the art of electronic devices for control devices performing control of electric components to be implemented as one or more processors executing one or more programs stored in memory for the operations as exemplified by Menegoli (see Menegoli: [0114-0115] regarding equivalent control device implementations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mimino to incorporate the teachings of Menegoli by implementing/substituting the control devices of Mimino with equivalent processor executing program stored in memory for purposes of providing known equivalent means for providing electronic control of electronic components in a device (see Menegoli: [0114-0115]).
Re claim 17, as best understood, the claim recites a wireless power receiver electronic device having instructions to perform the same operations with the same components in the same manner as recited in claim 1 and as taught by Mimino as discussed above (see discussion of claim 1 above), and obvious to implement with non-transitory computer-readable storage medium as discussed regarding claim 16 (see Menegoli: [0114-0115] and discussion of claim 16 .

Conclusion
In summary, it is recommended Applicant address the noted clarity issues above concerning intended meaning of the first and second portions of the alternating current and how they flow in relation to the switch in each state as discussed. It is advised that clarification of such features together with clear recitation of how the switch functions as a depletion-mode MOS switch (i.e. supplying power to the switch control terminal/gate opens the switch) that is switched open by supplying second portion of the alternating current to the switch control terminal/gate to create impedance match between antenna and rectifier would appear to distinguish over the current prior art of record. Applicant is cautioned that claim language is given its broadest reasonable interpretation and to ensure recited limitations clearly distinguish over similar prior art such as Mimino and Menegoli which broadly may function similarly. Applicant may contact the Examiner to discuss possible amendments or the office action if desired.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnston (US2019/0245389), Kallal (US2014/0063666), Ozaki (US20100289341) disclose wireless power receiver circuits having similar circuit arrangement and/or function relevant to the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836